O§Xynisit C

IN THE DISTRICT COURT OF THE UNITED STATES FOR THE
DISTRICT OF ALASKA

Marilyn Ann Hueper, woman
Paul James Hueper, man
Gregory Alexander Nance, man
E. Pierce Rathbone, man
aggrieved

Verified Claim #2080 AYSD C000 SSIS SUA

 

V.

FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s), [wo]man(s)
FBI DC Office

U.S. Capitol Police USCP

State of Alaska Anchorage Police Detective, man

wrongdoers

Notice: Declaration and Verified Claim of Arrest and False Imprisonment

I, Greg Nance, man, living soul, Arizonan of age and competent to testify on the
following facts, declare:

firstly, on the morning of 28 April 2021, I awoke around 9:15 am by a disturbance in
the front room; I moved towards the noise and waited at the end of the hallway;

secondly, I heard Paul Hueper walking down the hallway and heard multiple people
shouting “FBI freeze!”;

thirdly, I peeked around the corner and Paul had a look of confusion and fear on his
face; I found out later a man had a gun pointed at Paul’s head but from my vantage
point I could only see Paul only and no one else;

fourthly, I then went back down the hallway to my brother Pierce’s room and woke
him up telling him to remain calm and listen to all instructions because “the FBI is

here”; I realized he thought I was playing a prank on him;

1lof5

Case 3:21-mj-00237-MMS Document 10-5 Filed 07/26/21 Page 1of5
“=xnesit CG

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo}man(s) et al (cont’d) District Court of the U.S.

fifthly, while Pierce got out of bed I looked out the window and saw several armed
agents along the side of the house waiting in ambush;

sixthly, Pierce and J waited around the corner at the entrance of the hallway until
Paul and Marilyn told the agents we were in the back and we were then instructed to
move to the hallway entrance and turn around;

seventhly, I reassured my little brother Pierce that everything would be alright and
then I proceeded first down the hallway, at which time I saw seven men and/or woman
with guns drawn and leveled at my head and I was turned around and my hands were
cuffed behind my back;

eighthly, while my little brother Pierce was led down the hallway I was put to the
side and made to face the corner as they raised my handcuffs to hold my arms and
shoulders in a “submission hold” so I wouldn’t be able to move;

ninethly, all the while this was happening Marilyn was demanding a warrant to
which the agents either just stared or said “Don’t you worry about that, we’!I get to
that.”;

tenthly, while they had us in the room one agent was going through Marilyn’s
business documents in her office saying he was still checking for people in the back of
the house; he never searched or even checked any other room than her office, (no
storage spaces or bedrooms) while he searched unattended;

eleventhly, Marilyn was escorted from the room while we still were never told
anything other than “You know why we’re here.”;

twelfthly, as Marilyn was escorted out she protested that she felt she had no rights
because these people had kicked the door down and pointed guns at us without even a
second thought;

thirteenthly, we were then allowed to sit at the dining room table after about 30
minutes;

fourteenthly, it was then I noticed the huge hole blown out of the front door;
20f5

Case 3:21-mj-00237-MMS Document 10-5 Filed 07/26/21 Page 2 of 5
Cy YA BIT C “

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

fifteenthly, while at the table one of the agents finally mentioned that it had to do
with January 6th and then went silent on the subject;

sixteenthly, Paul and I began to joke at how silly the idea was and kept engaging the
agents in an attempt to diffuse the hostile intent and demeanor, they continued to display
despite us all being handcuffed and offering no resistance in any form;

seventeenthly, after a while the agents relaxed and one finally let slip that they were
actually here hunting for Nancy Pelosi’s laptop, again this made me and Paul realize just
how ridiculous this entire situation was right from the beginning;

eighteenthly, one agent began talking to my little brother and once she heard he was
seventeen years old she abruptly ended the conversation and nodded to another agent
who then left the room to speak to the agents interrogating Marilyn;

nineteenthly, I was asked what I was doing in the capital on Jan 6"; I informed the
agent I was in Phoenix, Arizona at the time, have no political affiliations at all, and I had
just moved to Alaska 4 days prior;

twentyethly, after some whispering from the hallway my brother and J were then told
to leave the property and not come back down the street until they were gone;

twenty-firstly, we were allowed to dress with an agent in the room and when asked
to pee was told he had to be in the room and watch us and he said “I hope you don’t
have to go number 2.” Implying he would have just stared me down while I was on the
toilet;

twenty-secondly, we were then escorted through the house and told Paul to call us
when we could return, Marilyn had been alone being interrogated for around an hour by
this time;

twenty-thirdly, as I left the property I counted three (3) agents around the perimeter
of the house in addition to the seven (7) agents inside;

twenty-fourthly, my brother and J then began to call friends and family to make them
aware of the situation;

30f5

Case 3:21-mj-00237-MMS Document 10-5 Filed 07/26/21 Page 3of5
Ex wigs CL

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

twenty-fifthly, we were kept away from the house for 4 hours and just drove around
town until we were allowed to return to the property;

twenty-sixthly, when I returned to my room all of my clothes had been thrown out of
my sea-bag and were strewn all across the floor in a clear search;

I swear under penalty of perjury of the laws of the United States of America that the
foregoing is true to the best of My knowledge and understanding but reserve My right to
amend My testimony should additional knowledge so dictate;

~My
I autograph this declaration to affirm the foregoing on this day of the due

month in the year of our Lord twenty twenty-one and of the Independence of the United
States the two hundred forty-fifth.

By: Lt oe (15)

All rights plserfed at all times ~
autograp Gregory A. Nance

witness 1 A eet ee

All rights r¢éserved at all times
autograph ni nAnn ueper

witness 2 LI CSA —
All rights erved at all tim
autograpl/of Paul James Hueper

witness 3 EM aay (hoes (Recthrems

All ights reserved at all times
ufograph of E. Pierce Rathbone

4of5

Case 3:21-mj-00237-MMS Document 10-5 Filed 07/26/21 Page 4of5
Ex mer CC

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
{woJman(s) et al (cont’d) District Court of the U.S.

‘7’ certify that on the day of the_<)UY2
month in the year of our Lord twenty-twentyone
id\serve all parties to this claim and the court

 
 

5of5

Case 3:21-mj-00237-MMS Document 10-5 Filed 07/26/21 Page 5of5
